USCA4 Appeal: 21-6058      Doc: 9        Filed: 10/14/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6058


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BABATUNDE EMMANUEL POPOOLA, a/k/a Emmanuel Popoola, a/k/a Tunde
        Popoola,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paul W. Grimm, District Judge. (8:15-cr-00277-PWG-5; 8:20-cv-00006-PWG)


        Submitted: September 30, 2022                                 Decided: October 14, 2022


        Before NIEMEYER, KING, and WYNN, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Babatunde Emmanuel Popoola, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6058       Doc: 9         Filed: 10/14/2022      Pg: 2 of 2




        PER CURIAM:

               Babatunde Emmanuel Popoola seeks to appeal the district court’s order denying

        relief on his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice

        or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate

        of appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               We have independently reviewed the record and conclude that Popoola has not

        made the requisite showing. Accordingly, we deny a certificate of appealability, deny

        Popoola’s motion for bail or release pending appeal, and dismiss the appeal. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         DISMISSED




                                                      2